Citation Nr: 1135798	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-37 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.  

2.  Entitlement to an increased rating for right breast residuals of an abscess.  

3.  Entitlement to service connection for tumors/fibrosis.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for residuals of a left breast mass.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board notes that while the issue certified on appeal in regard to psychiatric symptoms is one of entitlement to service connection for depression, at the hearing, the Veteran stated she is also seeking service connection for PTSD.  Transcript at 12 (2011).  As addressed in more detail below, the record reflects various psychiatric diagnoses, to include PTSD, and thus, the Board has characterized the matter pertaining to psychiatric symptoms as one of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009), (when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder).  

The Veteran was afforded a hearing at the RO in February 2009.  She testified before the undersigned Acting Veterans Law Judge in April 2011.  A transcript of each of the hearings has been associated with the claims file.  

The issues of entitlement to service connection for tumors/fibrosis, residuals of a left breast mass, and an acquired psychiatric disorder, to include depression and PTSD, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On February 18, 2009, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to service connection for a right elbow disorder, and thus, there is no longer a controversy regarding the benefits sought as to the issue of entitlement to service connection for a right elbow disorder.  

2.  On April 14, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to an increased evaluation for residuals of a right breast abscess, and thus, there is no longer a controversy regarding the benefits sought as to the issue of entitlement to an increased evaluation for residuals of a right breast abscess.


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the Board pertaining to the claim of entitlement to service connection for a right elbow disorder.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.101 (2010).  

2.  There is no longer an issue of fact or law before the Board pertaining to the claim of entitlement to an increased evaluation for residuals of a right breast abscess.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.101 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to the veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a) (West 2002 & Supp. 2009).  All questions in a matter which under section 511(a) of title 38, United States Code, are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.

Decisions of the Board shall be based on the entire record in proceedings and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2009).  The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  In addition, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c) (2010).  

At her hearing, held on February 18, 2009, after the Veteran filed a substantive appeal in regard to the issue of entitlement to service connection for a right elbow disorder, the Veteran withdrew the claim.  Transcript at 9 (2009).  In addition, at her hearing, held on April 14, 2011, after the Veteran filed a substantive appeal in regard to the issue of entitlement to an increased rating for residuals of a right breast abscess, the Veteran withdrew the claim.  Transcript at 2 (2011).  Therefore, there is no longer a question or controversy remaining in regard to these issues.  38 C.F.R. § 3.4 (2010).  

Accordingly, the issue of entitlement to service connection for a right elbow disorder, and the issue of entitlement to an increased evaluation for residuals of a right breast abscess, are dismissed.


ORDER

The appeal in regard to the issue of service connection for a right elbow disorder is dismissed.

The appeal in regard to the issue of an increased evaluation for residuals of a right breast abscess is dismissed.  


REMAND

The Veteran asserts that she is entitled to service connection for tumors/fibrosis, an acquired psychiatric disorder, and residuals of a left breast mass.  Having reviewed the evidence, the Board finds further development is necessary for a determination in this case.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for psychoses when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(f) (2010).

The Board notes that in addition to the diagnosis of PTSD reflected in a November 2010 VA treatment record, a December 2008 VA record notes major depressive disorder and a psychotic disorder, not otherwise specified.  In addition, a July 2002 VA record reflects a diagnosis of bipolar disorder, and a June 2004 Social Security Administration (SSA) determination notes a mood/affective disorder and anxiety disorder.  Thus, the issue in this case must be framed broadly, and it has been recharacterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This issue must be remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Specifically, the agency of original jurisdiction (AOJ) has not considered whether the Veteran's diagnoses of acquired psychiatric disorders, other than depression, but to include PTSD, are related to service.  See 38 C.F.R. § 20.903(b) (2010) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal"); see also McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  To the extent that this issue includes PTSD, at her April 2011 hearing, the Veteran appeared to assert that she has PTSD due to her breast surgery.  However, it is not entirely clear if other stressors are being claimed, therefore, additional development is required.  In this regard, the Board notes that private treatment reports show that the Veteran was involved in a post-service motor vehicle accident in about October 2000, for which she underwent physical therapy for back and neck injuries, and that this stressor may not serve as a basis for a grant of her PTSD claim.  38 U.S.C.A. § 1131.  

In addition, in the October 2008 VA Form 9, the Veteran asserted that she has depression that is due to breast symptoms, and she has testified that her depression had its onset during service and/or that it is secondary to her breast symptoms.  Transcript at 13-16 (2009).  Except as provided in 38 C.F.R. § 3.300(c), disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2010).  The AOJ has not yet addressed this issue under the theory of secondary service connection.  38 C.F.R. § 20.903(b); McBurney.  

With regard to the remaining claims on appeal, the Veteran asserts that her residuals of a left breast mass, and/or her tumors/fibrosis, are manifestations of the same disease process as that is associated with her service-connected residuals of a right breast abscess.  She testified that while only the right breast abscesses were incised and drained during service, that she also had left breast masses at that time, which were removed in about 1984 at a VA facility in Charleston, South Carolina.  Transcript at 17 (2011); Transcript at 4-6 (2009).  These records are not associated with the claims file, and it does not appear that an attempt has been made to obtain them.  

Briefly stated, the medical evidence includes that Veteran's service treatment records, which show that she had a tender knot in the left armpit in September 1980.  A September 1981 record notes not only a history of right breast abscess nine months before (in December 1980), but also a tender and swollen left breast.  She was noted to have right breast recurrent mastitis and microdochectomy in March 1982.  Subsequently dated reports note a right breast infection/abscess, and cellulitis.  Post-service private treatment records, dated in September 1992 and November 1993, show complaints and symptoms of left breast pain status post right cystectomy since May 1992, and excision of a left breast mass in October 1993.  The diagnosis was fibroadenoma.  Thereafter, VA and non-VA reports note a history of left breast fibrocystic disease since 1993, and palpable masses of both breasts in April 2001.  A February 2008 VA examination report notes a left breast scar resulting from removal of a left breast mass in 2004.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  In light of the evidence in this case, the Veteran should be afforded a VA examination to determine whether a left breast mass, and/or tumors/fibrosis, are etiologically related to service or service-connected disease or injury.  Under the circumstances, she should also be afforded a psychiatric examination.  Id.  

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2010). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice with regard to the issue on appeal, now characterized as one of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, to include notification of the provisions at 38 C.F.R. §§ 3.304(f) and 3.310.  

2.  Send the Veteran a VA Form 21-0781 (statement in support of claim for service connection for PTSD), or other appropriate form, and request that she provide specific details of the alleged stressful event(s) in association with her claim for PTSD.  

3.  Attempt to obtain all of the Veteran's treatment records from the Charleston, South Carolina, VA medical facility, to include claimed treatment in 1984.  All efforts in this regard should be documented in the claims file and all records obtained must be associated with the claims file.  

4.  After completion of the development discussed in the first three paragraphs of this remand, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of her residuals of a left breast mass, and tumors/fibrosis.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  

The examiner should be provided with a list of the Veteran's service-connected disabilities.

a)  The examiner should state whether it is at least as likely as  not (i.e., a likelihood of 50 percent or greater) that the Veteran has residuals of a left breast mass, and/or tumors/fibrosis, that was/were caused by her service.  

b) If, and only if, the examiner determines that the Veteran's residuals of a left breast mass, and/or tumors/fibrosis, were not caused by her service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's residuals of a left breast mass, and/or tumors/fibrosis, as appropriate, was/were caused by, or aggravated, by any of her service-connected disabilities.  

If the examiner finds that the appellant has residuals of a left breast mass, and/or tumors/fibrosis, that has/have been aggravated by service-connected disability, the examiner should provide an opinion as to the extent of the aggravation and provide a baseline level of severity prior to the aggravation.  "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

c) If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor.

d) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

5.  After completion of the development discussed in the first four paragraphs of this remand, to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the correct diagnosis(es), to include whether she has PTSD under the criteria as set forth in DSM-IV.  The examiner should be provided with a summary of any claimed/verified stressor(s), and the examiner must be informed of the Veteran's post-service history of a motor vehicle accident in October 2000.  The claims file should be provided to the examiner in conjunction with the examination, and the examiner should indicate that the Veteran's claims file has been reviewed.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished.  

The examiner should be provided with a list of the Veteran's service-connected disabilities.

a) The examiner should state whether it is at least as likely as not (a 50% or greater probability) that any diagnosed psychiatric disorder was caused by the Veteran's period of active duty service?

b) (1) If PTSD is diagnosed (under DSM-IV criteria), then identify the specific stressor(s) upon which the diagnosis is based.

(2) If PTSD is not diagnosed, then explain why the Veteran does not meet the criteria for the diagnosis.

c) If, and only if, the examiner determines that the Veteran does not have an acquired psychiatric disorder, to include PTSD, that was caused by her service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has an acquired psychiatric disorder, to include PTSD, that was caused by, or aggravated, by any of her service-connected disabilities.  

If the examiner finds that the appellant has an acquired psychiatric disorder, to include PTSD, that has been aggravated by service-connected disability, the examiner should provide an opinion as to the extent of the aggravation and provide a baseline level of severity prior to the aggravation.  "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

d) If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor.

e) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

6.  Readjudicate the issues on appeal with consideration of 38 C.F.R. §§ 3.304(f) and 3.310.  If either of the determinations remains unfavorable to the appellant, she should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and her representative should be given an opportunity to respond to the SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


